DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 8-10 are currently pending. Claims 6 and 7 have been cancelled. Claims 1 and 5 have been amended. Applicant has amended claim 5 to provide a structure for “adjusting element.” Thus, the 35 U.S.C. 112(f) claim interpretation for “adjusting element” has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: brainwave detection module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Brainwave detection module” is interpreted as a computer, as the PGPUB fails to provide a specific structure for this limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. ‘925 (US Pub No. 2019/0200925 – previously cited).
Regarding claim 1, Aimone et al. ‘925 teaches a brainwave headband structure (Abstract, [0002]), comprising:
a body, comprising an inner surface and an outer surface (Figs. 1-7, 13-15, 18 and wearable device 100 and [0109]); and
a brainwave detection module, arranged on the outer surface of the body, and electrically connected with a first electrode, a second electrode and a third electrode (Figs. 1, 18 bio-signal sensors 20, electronics module 32 and [0115]),
wherein the first electrode is arranged on the inner surface of the body (Fig. 1 bio-signal sensors 20 near forehead contacting portion 12, [0109]-[0110]), the second electrode and third electrode are oppositely arranged at two sides of the body in a manner of simultaneously covering a part of the inner surface and a part of the outer surface (Figs. 1, 2 bio-signal sensors 20 near ear contacting portions 14, [0109]; It is noted that the claim does not recite that each of the second electrode and third electrodes simultaneously covers a part of the inner surface and a part of the outer surface. Figs. 1, 6, 7 show a second electrode and a third electrode that are oppositely arranged at two sides of the body in a manner of simultaneously covering a part of the inner surface and a part of the outer surface. See annotated Fig. 1 below for clarification. However, [0110] also states that “at least one bio-signal sensor 20 may be located on the loop and an inward facing side for receiving bio-signals from the user,” the loop being the outer surface of the wearable device, as mentioned in [0037].), and 

wherein a distance from a center of the first electrode to a center of the second electrode is smaller than a distance from the center of the first electrode to a center of the third electrode (see annotated Fig. 1 below and [0110]; “At least one bio-signal sensor 20 may be located on the loop and an inward facing side for receiving bio-signals from the user.”).

    PNG
    media_image1.png
    419
    610
    media_image1.png
    Greyscale

Aimone et al. ‘925 teaches all of the elements of the current invention as mentioned above except for wherein a ratio of the distance from the center of the first electrode to the center of the second electrode to the distance from the center of the first electrode to the center of the third electrode is 1:2 to 2:3.
It would have been obvious, through routine experimentation, to determine the ratio of the distance from the center of the first electrode to the center of the second electrode to the distance from the center of the first electrode to the center of the third electrode. Where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Aimone et al. ‘925 teaches wherein the second electrode and the third electrode are in contact with auricle regions or upper regions of the ears of the user (Figs. 1, 2 and [0109]).
Regarding claim 3, Aimone et al. ‘925 teaches wherein materials of the first electrode, the second electrode, and the third electrode comprise conductive cloth or conductive ink ([0121], [0127]).
Regarding claims 9 and 10, Aimone et al. ‘925 teaches all of the elements of the current invention as mentioned above except for wherein a length of the first electrode is 1 cm to 1 cm, and a width of the first electrode is 1 cm to 4 cm; and wherein lengths of the second electrode and the third electrode are 1 cm to 20 cm, and widths of the second electrode and the third electrode are 1 cm to 8 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the first electrode to be 1 cm to 10 cm, the width of the first electrode to be 1 cm to 4 cm, the lengths of the second and third electrodes to be 1 cm to 20 cm, and the widths of the second and third electrodes to be 1 cm to 8 cm, as the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion. “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. ‘925 in view of Berzowska et al. ‘390 (US Pub No. 2014/0343390 – previously cited).
Regarding claim 4, Aimone et al. ‘925 teaches all of the elements of the current invention as mentioned above except for wherein a sponge layer is arranged between the body and each of the first electrode, the second electrode and the third electrode.
Berzowska et al. ‘390 teaches a padding member can be formed from any suitable material such as, for example, rubbery foam, a sponge, memory foam, a 3-D knitted porous fabric (e.g., a 3-D knitted mesh or 3-D spacer knit), any other suitable material or combination thereof. The padding member is configured to urge the knitted electrodes 1110 toward the skin of the user when in use to improve signal quality. The padding member can be disposed between the first fabric layer 1102 and the second fabric layer 1104 (Fig. 4 and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brainwave headband structure of Aimone et al. ‘925 to include a sponge layer between the electrode and the body as Berzowska et al. ‘390 teaches that this will aid in urging electrodes toward the skin of a user to improve signal quality ([0050]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. ‘925 in view of Tardif et al. ‘269 (US Patent No. 6,070,269).
Regarding claim 5, Aimone et al. ‘925 teaches an adjusting element connected to the body ([0126]; buckle).

	Tardif et al. ‘269 teaches the construction of a buckler coupler that is convention in the art. A male half of the buckle coupler has two latching prongs which interfit into respective socket-type recesses of a female half of the buckle coupler (Column 5 Lines 25-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjusting element of Aimone et al. ‘925 to include a male clamp buckle and a female clamp buckle, which are mutually matched, and a circumference of the body is adjusted after the body is arranged to penetrate through either the male clamp buckle or the female clamp buckle as Tardif et al. ‘269 teaches that a male half and a female half of a buckle coupler is conventional in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. ‘925 in view of Hernandez et al. ‘161 (US Pub No. 2015/0265161 – previously cited) and Peeters et al. ‘080 (US Pub No. 2018/0214080 – previously cited).
Regarding claim 8, Aimone et al. ‘925 teaches all of the elements of the current invention as mentioned above except for wherein a length of the body is 40 cm to 65 cm.
	Hernandez et al. ‘161 teaches a length around a circumference or perimeter of a headwear that: (a) is in a range between 50 cm and 65 cm, and thus is configured to fit snugly around an adult human head; or (b) is in a range between 40 cm and 55 cm, and thus is configured to fit snugly around a child's head; or (c) is in a range between 32 cm and 52 cm, and thus is configured to fit snugly around a head of a human who is between zero and 36 months old ([0061]).

Aimone et al. ‘925 in view of Hernandez et al. ‘161 teaches all of the elements of the current invention as mentioned above except for a width of the body is 2 cm to 6 cm.
Peeters et al. ‘080 teaches a headband that comprises a constant, or nearly constant height throughout its circumference, where said height is preferably between 1 cm and 3 cm. Even more preferably, the height is preferably between 1.5 and 2.5 cm ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Aimone et al. ‘925 in view of Hernandez et al. ‘161 to include a width of 1 cm to 3 cm, which is within the range of 2 cm to 6 cm, as Peeters et al. ‘080 teaches that this will aid in surrounding a subject’s head ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the body to be 40 cm to 65 cm and the width of the body to be 2 cm to 6 cm as the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion. “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Regarding the 35 U.S.C. 112(f) claim interpretation, Examiner notes that a corresponding structure for “brainwave detection module” was not found in the specification. A 35 U.S.C. 112(b) rejection should have been made in the Non-Final Office Action mailed on 17 August 2021 as the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and should have been rejected under 35 U.S.C. 112(b).
Applicant argues that the prior art does not teach “wherein a ratio of the distance from the center of the first electrode to the center of the second electrode to the distance from the center of the first electrode to the center of the third electrode is 1:2 to 2:3” but merely states that the limitation is not obvious and could not be obtained through experimentation. The Applicant does not provide an argument as to why determining the claimed distance ratio could not be obtained through routine experimentation or why the claimed distance provides an improvement or unexpected result. Applicant has amended claim 1 to include subject matter that was previously in claims 6 and 7. Claim 6 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimone et al. ‘925. Claim 7 was rejected under 35 U.S.C. 103 over Aimone et al. ‘925. Because Applicant has failed to provide an explanation as to why the claimed distance ratio could not be obtained through routine experimentation or why the claimed distance provides an improvement or unexpected result, Examiner’s 35 U.S.C. 103 rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791